DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “IC” should read “integrated circuit” for consistent claim language.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  Claim 33 is incorrectly labeled “Claim 23,” thus the claims include two claims labeled 23.  For purposes of examination, the claim will be interpreted as claim 33.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitations “a cooling fluid flows across the first plurality of cooling fins at a first velocity…the cooling fluid flows across the second plurality of cooling fins at the first velocity” lacks written description.  Specifically, the specification appears to directly contradict this limitation, as the velocity across the first plurality of fins is not the same velocity across the second plurality of fins (see velocity profile of Fig. 1B, 190).  
Claims 2-16 depend from claim 1, and thus is/are rejected accordingly.
	Claim 29 is rejected for the same reasons at detailed above with respect to claim 1, for reciting similar claim limitations.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-27 and  30-37 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Peng (US20070147006).
	Regarding claim 21, Peng discloses a heat exchanger (Fig. 1-4), comprising: a first heat pipe (one of heat pipes 400) that includes a first evaporator portion (410) and a first condenser portion (422), wherein the first condenser portion extends away from the first evaporator portion; a second heat pipe (other of heat pipes 400) that is thermally coupled to the first heat pipe and includes a second evaporator portion (410) and a second condenser portion (422); and a plurality of cooling fins (fin assembly 300), wherein each cooling fin included in the plurality of cooling fins is attached to the second condenser portion.
	Regarding claim 22, Peng discloses the limitations of claim 21, and Peng further discloses the second evaporator portion is mechanically coupled to the first heat pipe (via joint mechanism, i.e., soldering - ¶[0019]). 
	Regarding claim 23, Peng discloses the limitations of claim 21, and Peng further discloses a metallic plate (heat spreader 100 & “copper or aluminum” - ¶[0014]) having a first surface (upper surface 120 with grooves 122) to which the first heat pipe is coupled.
Regarding claim 24, Peng discloses the limitations of claim 21, and Peng further discloses an integrated circuit (CPU – 500 of PCB – 600) that is coupled to a second surface of the metallic plate, wherein the second surface (110) of the metallic plate is opposite to the first surface of the metallic plate.
Regarding claim 25, Peng discloses the limitations of claim 23, and Peng further discloses the first surface (upper surface 120 with grooves 122) is directly coupled to the first evaporator portion.

	Regarding claim 27, Peng discloses the limitations of claim 23, and Peng further discloses the first heat pipe is at least partially disposed within the metallic plate (via grooves 122).
Regarding claim 30, Peng discloses the limitations of claim 21, and Peng further discloses the second evaporator portion (410) is perpendicular to the second condenser portion (422).
Regarding claim 31, Peng discloses the limitations of claim 30, and Peng further discloses the second heat pipe (other one of heat pipes 400, as noted above) is included in a plurality of heat pipes (heat pipes 400 & also “number of heat pipes 400 is a matter of design choice, which can be…three or more”), where each heat pipe in the plurality of heat pipes has an evaporator portion (410) and a condenser portion (422) that is perpendicular to the evaporator portion.
Regarding claim 32, Peng discloses the limitations of claim 21, and Peng further discloses the first evaporator portion (410) is perpendicular to the first condenser portion (422).
Regarding claim 33 (labeled as second claim 23), Peng discloses the limitations of claim 32, and Peng further discloses the second evaporator portion (410) is perpendicular to the second condenser portion (422), and the first condenser is parallel to the second condenser portion.

	Regarding claim 35, Peng discloses an electronic device (Fig. 1-4) that includes a first integrated circuit (CPU 500) thermally coupled to a first heat exchanger, the first heat exchanger comprising: a first heat pipe (one of heat pipes 400) that includes a first evaporator portion (410) and a first condenser portion (422), wherein the first condenser portion extends away from the first evaporator portion; a second heat pipe (other of heat pipes 400) that is thermally coupled to the first heat pipe and includes a second evaporator portion (410) and a second condenser portion (422); and a plurality of cooling fins (fin assembly 300), wherein each cooling fin included in the plurality of cooling fins is attached to the second condenser portion.
	Regarding claim 36, Peng discloses the limitations of claim 35, and Peng further discloses the second evaporator portion is mechanically coupled to the first heat pipe (via joint mechanism, i.e., soldering - ¶[0019]). 
	Regarding claim 37,  Peng discloses the limitations of claim 35, and Peng further discloses a metallic plate (heat spreader 100 & “copper or aluminum” - ¶[0014]) having a first surface (upper surface 120 with grooves 122) to which the first heat pipe is coupled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 9-18, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Nakashima (US20170305443).
Regarding claim 1, Peng teaches an electronic device (Fig. 1-4), comprising: an integrated circuit (CPU 500); and a heat exchanger that includes: at least one heat pipe (one of heat pipes 400) that is thermally coupled to the integrated circuit and has an evaporator portion (410)  and a condenser portion (422), wherein the condenser portion extends away from the evaporator portion; and a first plurality of cooling fins (lower portion of fins of assembly 300) that are attached to the condenser portion and proximate to the evaporation portion; and a second plurality of cooling fins (upper portion of fins 300) that are attached to the condenser portion and distal from the evaporation portion.
Peng does not teach a first plurality of cooling fins that are attached to the condenser portion and proximate to the evaporation portion and form a plenum having a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity; and a second plurality of cooling fins that are attached to the condenser portion and distal from the evaporation portion and form a flow path having a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at the first velocity.
Nakashima teaches (see annotated Fig. 13 of Nakashima, hereinafter Fig. A) a first plurality of cooling fins (Fig. A)  that are attached to the condenser portion and proximate to the evaporation portion and form a plenum (Fig. A)  having a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity; and a second plurality of cooling fins (Fig. A)  that are attached to the condenser portion and distal 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
The recitations: “a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity… a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at the first velocity” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.

    PNG
    media_image1.png
    465
    221
    media_image1.png
    Greyscale

Regarding claim 2, Peng teaches the limitations of claim 1, and Peng further teaches the heat exchanger further comprises: a second heat pipe (other one of heat pipes 400) that is thermally coupled to the integrated circuit (500) and has an evaporator portion (410) and a condenser portion (422); and a third plurality of cooling fins (204) that are thermally coupled to the IC and disposed between (see portion of fins 204 disposed between heat pipes 400) the evaporator portion of the first heat pipe and the evaporator portion of the second heat pipe.
Regarding claim 3, Peng teaches the limitations of claim 2, and Peng further teaches the cooling fins in the third plurality of cooling fins (204) extend away from the integrated circuit 
Regarding claim 4, Peng teaches the limitations of claim 2, and Peng further teaches the
the cooling fins in the third plurality of cooling fins (204) are mounted on a first side of a metallic plate (120) and the integrated circuit (500) is mounted on a second side (110) of the metallic plate opposite to the first side.
Regarding claim 5, Peng teaches the limitations of claim 1, and Peng further teaches the evaporator portion (410) is parallel to a first surface of the integrated circuit (top surface of 500) and the condenser portion (422) is perpendicular to the first surface of the integrated circuit.
Regarding claim 6, Peng teaches the limitations of claim 1, and Nakashima further teaches the plenum (Fig. A) is formed in an edge region (the plenum is considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claim 9, Peng teaches the limitations of claim 1, and Peng further teaches the integrated circuit is coupled to a first side (110) of a metallic plate (100) and the evaporator portion is coupled to a second side (120) of the metallic plate opposite to the first side.
Regarding claim 10, Peng teaches the limitations of claim 9, and Peng further teaches the condenser portion (422) comprises a first straight segment coupled to the evaporator portion via a first curved segment (see curved portion from 410 to 422) and a second straight segment (422 is symmetrically located on both sides of the generally U-shaped heat pipe) coupled to the evaporator portion via a second curved segment (see other curved portion from 410 to 422), and the heat exchanger further comprises a third plurality of cooling fins (204) that 
Regarding claim 11, Peng teaches the limitations of claim 9, and Peng further teaches the at least one heat pipe includes a heat pipe embedded in the metal plate (via grooves 122).
Regarding claim 12, Peng teaches the limitations of claim 11, and Peng further teaches the evaporator portion (410) comprises a straight section and the heat pipe embedded (via grooves 122) in the metal plate is perpendicular to the straight section.
Regarding claims 13, Peng teaches the limitations of claim 1, and Nakashima further teaches each cooling fin in the first plurality of cooling fins is separated by a first fin pitch, each cooling fin in the second plurality of cooling fins is separated by a second fin pitch, and wherein the first fin pitch is greater than the second fin pitch (see respective fin pitches, Fig. A of Nakashima).
Regarding claims 14, Peng teaches the limitations of claim 13, and Nakashima further teaches each cooling fin in the first plurality of cooling fins has a first fin length, and each cooling fin in the second plurality of cooling fins has a second fin length (see respective fin lengths, Fig. A of Nakashima).
	Regarding claims 15, Peng teaches the limitations of claim 14, and Nakashima further teaches the first fin length is equal to the second fin length (see respective fin lengths, Fig. A of Nakashima & Fig. 14).
Regarding claim 16, Peng teaches the limitations of claim 1, and Nakashima further teaches the respective lengths of the cooling fins in the first plurality of cooling fins correspond to a first termination profile, and the respective lengths of the cooling fins in the second 
Regarding claim 17, Peng teaches an electronic device (Fig. 1-4) that includes an integrated circuit (CPU 500) and a heat exchanger, the heat exchanger comprising: at least one heat pipe (one of heat pipes 400)  that is thermally coupled to the integrated circuit and has an evaporator portion (410) and a condenser portion (422), wherein the condenser portion extends away from the evaporator portion; and a first plurality of cooling fins (lower portion of fins of assembly 300) that are proximate to the evaporation portion and form a flow path; and a second plurality of cooling fins (upper portion of fins 300) that are distal from the evaporation portion and form a flow path.
Peng does not teach a first plurality of cooling fins that are proximate to the evaporation portion and form a plenum; and a second plurality of cooling fins that are distal from the evaporation portion and form a flow path, wherein the plenum is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity.
Nakashima teaches a first plurality of cooling fins (Fig. A) that are proximate to the evaporation portion and form a plenum (Fig. A); and a second plurality of cooling fins (Fig. A) that are distal from the evaporation portion and form a flow path, wherein the plenum (Fig. A) is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).

The recitations: “wherein the plenum is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
Regarding claim 18, Peng teaches the limitations of claim 17, and Nakashima further teaches the plenum (Fig. A) is formed in an edge region (both plenums are considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claim 28-29, Peng teaches the limitations of claim 21, and Peng does not teach the plurality of cooling fins includes: a first group of fins that are proximate to the second evaporation portion and form a plenum; and a second group of fins that are distal from the second evaporation portion and form a flow path; the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the 
Nakashima teaches the plurality of cooling fins (see annotated Fig. 13 of Nakashima, hereinafter Fig. A) includes: a first group of fins (Fig. A) that are proximate to the second evaporation portion and form a plenum (Fig. A); and a second group of fins that are distal from the second evaporation portion and form a flow path; the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
The recitations: “the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with .
Claims 1-12, 16-20, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Sekimoto (JP2003273299). 
Regarding claim 1, Peng teaches an electronic device (Fig. 1-4), comprising: an integrated circuit (CPU 500); and a heat exchanger that includes: at least one heat pipe (one of heat pipes 400) that is thermally coupled to the integrated circuit and has an evaporator portion (410)  and a condenser portion (422), wherein the condenser portion extends away from the evaporator portion; and a first plurality of cooling fins (lower portion of fins of assembly 300) that are attached to the condenser portion and proximate to the evaporation portion; and a second plurality of cooling fins (upper portion of fins 300) that are attached to the condenser portion and distal from the evaporation portion.
Peng does not teach a first plurality of cooling fins that are attached to the condenser portion and proximate to the evaporation portion and form a plenum having a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity; and a second plurality of cooling fins that are attached to the condenser portion and distal from the evaporation portion and form a flow path having a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at the first velocity.
Sekimoto teaches (Fig. 4 of Sekimoto, hereinafter Fig. B) a first plurality of cooling fins (Fig. B)  that are attached to the condenser portion and proximate to the evaporation portion and form a plenum (Fig. B)  having a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity; and a second plurality of cooling fins 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Sekimoto, in order to reduce the airflow resistance, thereby reducing material and improving cooling efficiency (¶[0006-0008] - Sekimoto).
The recitations: “a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity… a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at the first velocity” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Sekimoto teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.

    PNG
    media_image1.png
    465
    221
    media_image1.png
    Greyscale

Regarding claim 2, Peng teaches the limitations of claim 1, and Peng further teaches the heat exchanger further comprises: a second heat pipe (other one of heat pipes 400) that is thermally coupled to the integrated circuit (500) and has an evaporator portion (410) and a condenser portion (422); and a third plurality of cooling fins (204) that are thermally coupled to the IC and disposed between (see portion of fins 204 disposed between heat pipes 400) the evaporator portion of the first heat pipe and the evaporator portion of the second heat pipe.
Regarding claim 3, Peng teaches the limitations of claim 2, and Peng further teaches the cooling fins in the third plurality of cooling fins (204) extend away from the integrated circuit 
Regarding claim 4, Peng teaches the limitations of claim 2, and Peng further teaches the
the cooling fins in the third plurality of cooling fins (204) are mounted on a first side of a metallic plate (120) and the integrated circuit (500) is mounted on a second side (110) of the metallic plate opposite to the first side.
Regarding claim 5, Peng teaches the limitations of claim 1, and Peng further teaches the evaporator portion (410) is parallel to a first surface of the integrated circuit (top surface of 500) and the condenser portion (422) is perpendicular to the first surface of the integrated circuit.
Regarding claim 6, Peng teaches the limitations of claim 1, and Sekimoto further teaches the plenum (Fig. B) is formed in an edge region (the plenum is considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claims 7-8, Peng teaches the limitations of claim 1, and Sekimoto further teaches each fin in the first plurality of fins (Fig. B) has a respective length in a direction of cooling fluid flow that is less than a length of fins in the second plurality of fins in the direction of cooling fluid the second pressure drop is greater than the first pressure drop (see respective lengths).
Regarding claim 9, Peng teaches the limitations of claim 1, and Peng further teaches the integrated circuit is coupled to a first side (110) of a metallic plate (100) and the evaporator portion is coupled to a second side (120) of the metallic plate opposite to the first side.

Regarding claim 11, Peng teaches the limitations of claim 9, and Peng further teaches the at least one heat pipe includes a heat pipe embedded in the metal plate (via grooves 122).
Regarding claim 12, Peng teaches the limitations of claim 11, and Peng further teaches the evaporator portion (410) comprises a straight section and the heat pipe embedded (via grooves 122) in the metal plate is perpendicular to the straight section.
Regarding claim 16, Peng teaches the limitations of claim 1, and Sekimoto further teaches the respective lengths of the cooling fins in the first plurality of cooling fins correspond to a first termination profile, and the respective lengths of the cooling fins in the second plurality of cooling fins correspond to a second termination profile (see ends of respective fins, Fig. B).
Regarding claim 17, Peng teaches an electronic device (Fig. 1-4) that includes an integrated circuit (CPU 500) and a heat exchanger, the heat exchanger comprising: at least one heat pipe (one of heat pipes 400)  that is thermally coupled to the integrated circuit and has an evaporator portion (410) and a condenser portion (422), wherein the condenser portion 
Peng does not teach a first plurality of cooling fins that are proximate to the evaporation portion and form a plenum; and a second plurality of cooling fins that are distal from the evaporation portion and form a flow path, wherein the plenum is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity.
Sekimoto teaches a first plurality of cooling fins (Fig. B) that are proximate to the evaporation portion and form a plenum (Fig. B); and a second plurality of cooling fins (Fig. B) that are distal from the evaporation portion and form a flow path, wherein the plenum (Fig. B) is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity, in order to reduce the airflow resistance, thereby reducing material and improving cooling efficiency (¶[0006-0008] - Sekimoto). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Sekimoto, in order to reduce the airflow resistance, thereby reducing material and improving cooling efficiency (¶[0006-0008] - Sekimoto).
The recitations: “wherein the plenum is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second 
Regarding claim 18, Peng teaches the limitations of claim 17, and Sekimoto further teaches the plenum (Fig. B) is formed in an edge region (both plenums are considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claims 19-20, Peng teaches the limitations of claim 17, and Sekimoto further teaches each fin in the first plurality of cooling fins has a respective length in a direction of cooling fluid flow that is less than a length of cooling fins in the second plurality of fins in the direction of cooling fluid; the respective lengths of the cooling fins in the first plurality of cooling fins correspond to a termination profile (see respective lengths).
Regarding claim 28-29, Peng teaches the limitations of claim 21, and Peng does not teach the plurality of cooling fins includes: a first group of fins that are proximate to the second evaporation portion and form a plenum; and a second group of fins that are distal from the second evaporation portion and form a flow path; the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Sekimoto, in order to reduce the airflow resistance, thereby reducing material and improving cooling efficiency (¶[0006-0008] - Sekimoto).
The recitations: “the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima and Sekimoto teachings two of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Currie (US5162974). 
Regarding claims 38-40, Peng teaches the limitations of claim 35, and Peng further teaches a printed circuit board (600) on which the first integrated circuit (500) is mounted. 
Peng does not teach a second integrated circuit that is mounted on the printed circuit board; and a second heat exchanger that is thermally coupled to the second integrated circuit; wherein the first heat exchanger and the second heat exchanger are positioned on the printed circuit board to allow a cooling fluid to flow first through the first heat exchanger and then through the second heat exchanger; the first heat exchanger includes a first plurality of cooling fins; and the second heat exchanger include a second plurality of cooling fins that are disposed parallel to the first plurality of cooling fins.
Currie teaches (Fig. 1-5) a second integrated circuit (see two of integrated circuit packages 18) that is mounted on the printed circuit board; and a second heat exchanger (while only one heat sink 10 is seen in Fig. 1, it is clear each package has a heat sink, Col. 3, lines 15-40)  that is thermally coupled to the second integrated circuit; wherein the first heat exchanger and the second heat exchanger are positioned on the printed circuit board to allow a cooling fluid to flow first through the first heat exchanger and then through the second heat exchanger (see two of the integrated packages in line with the air flow 15); the first heat exchanger includes a first plurality of cooling fins (14); and the second heat exchanger include a second plurality of cooling fins that are disposed parallel to the first plurality of cooling fins (see Fig. 5, which shows the additional heat sinks not shown in Fig. 1 are of the same construction as the one 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include a second heat exchanger as taught by Currie, in order to provide cooling to a plurality of integrated circuit packages (Col. 2, lines 5-20).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Liu (US20120160455).  
Regarding claim 41, Peng teaches the limitations of claim 35, and Peng further teaches  the first heat pipe (one of heat pipes 400) is included in a first plurality of heat pipes, wherein each heat pipe included in the first plurality (while only two are shown, more heat pipes may be used - ¶[0022]) of heat pipes has a third condenser portion (each heat pipes includes two condenser portions 422); the second heat pipe (other one of heat pipes 400) is included in a second plurality of heat pipes (while only two are shown, more heat pipes may be used - ¶[0022]), wherein each heat pipe included in the second plurality of heat pipes has a fourth condenser portion (each heat pipes includes two condenser portions 422); 
Peng does not teach the third condenser portions are arranged within the first heat exchanger at a first density, and the second condenser portions are arranged within the first heat exchanger at a second density that is less than the first density.
Liu teaches the third condenser portions (see two inner condenser portions of heat pipes 40; Fig. 1) are arranged within the first heat exchanger at a first density, and the second 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the condenser portion spacing of Liu, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In the instant case, Peng teaches wherein more heat pipes (and thus more condenser portions) may be desirable, as the number of heat pipes is a matter of design choice (“matter of design choice” - ¶[0022]).  Liu teaches that the density of the condenser portions claimed is a known configuration of condenser portions in a heat exchanger.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki (US5651414), specifically, see Figure 7 reproduced below:

    PNG
    media_image2.png
    804
    481
    media_image2.png
    Greyscale

Huang (US20060098414), specifically, see Figure 9 reproduced below:

    PNG
    media_image3.png
    472
    567
    media_image3.png
    Greyscale

Chen (US20100018669), specifically, see Figure 2, disclosing a heat pipe 60 having fins with different densities (30 & 40; Fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763